UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6311


FILIBERTO FELICIANO,

                     Plaintiff - Appellant,

              v.

CAPTAIN J. COX, Albemarle District Jail; OFFICER BROOKS, Albemarle
District Jail; P.A. PETER WOGLOM, Albemarle District Jail,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:15-ct-03254-FL)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Filiberto Feliciano, Appellant Pro Se. Sonny Sade Haynes, WOMBLE BOND
DICKINSON (US) LLP, Winston-Salem, North Carolina; Jay C. Salsman, HARRIS,
CREECH, WARD & BLACKERBY, New Bern, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Filiberto Feliciano appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Feliciano v.

Cox, No. 5:15-ct-03254-FL (E.D.N.C. filed Mar. 20 & entered Mar. 21, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                           AFFIRMED




                                           2